Interim Decision #2909

MATTER OF VICTORINO
In Deportation Proceedings
A-36110632

Decided by Board June 30, 1982
(1) Where a significant issue is presented concerning the jurisdictional authority of an
immigration judge, the Board of Immigration Appeals may entertain an interlocutory
appeal
(2) The District Director may determine venue prior to the commencement of deportation
proceedings, but after the issuance of an Order to Show Cause, jurisdiction to change
venue lies with the immigration judge, whether or not the respondent has appeared for
a hearing.
CHARGE:

Order Act of 1952—Sec. 241(a)(2) (8 U.S.C. 1251(a)(2)1 and 241(c) (8 U.S.C. 1261(0)—
In the United States in violation of law - obtained immigrant
visa by fraud based on marriage entered into less than two
years.
ON BEHALF OF SERVICE;

ON BEHALF OF RESPONDENT:

Robert Grant Wealleans, Esquire

Leonard A. Rosenberg
General Attorney
Popldn, Shamir'& Golan
5670 Wilshire Boulevard, Suite 1800
Los Angeles, California 90036
BY: Milhollan, Chairman; Maniatis, Dunne, Morris, and Vacca, Board Members

The respondent appeals from a decision of the immigration judge
dated January 15, 1982, deifying her motion to change venue. The appeal
will be sustained and the record will be remanded to the immigration
judge.
As a general rule, the Board does not entertain appeals from interlocutory decisions rendered by immigration judges. See Matter of RuizCarnpuzano, 17 I&N Dec. 108 (BIA 1979); Matter of Ku, 15 I&N Dec.
712 (BUJ, 1976); Matter of Sacco, 15 I&N Dec. 109 (BIA. 1974). However,
where a significant issue is raised which affects the administration of the
immigration laws, we have accepted jurisdiction over the matter. See
Matter of Alphonse, 18 I&N Dec. 178 (BIA 1981); Matter of Wadas, 17
I&N Dec. 348 (BIA 1980); Matter of Soren, 151&N Dec_ 590 (BIA 1976);
Matter of Fong, 14 I&N Dec. 670 (BIA 1974). Inasmuch as an important
259

Interim Decision #2909
question has been presented concerning the jurisdictional powers of the
immigration judge and the Di&trict Director, we shall entertain this
interlocutory appeal.

On September 21, 1981, the District Director in San Francisco issued
an Order to Show Cause charging the respondent with deportability.
The respondent, who has previously moved to the Los Angeles area,
retained counsel in that location. The record reflects that the respondent's
attorney first requested a change of venue prior to November 17, 1981,
thi date on which the respondent had been notified to appear for deportation proceedings. This request was denied by the District Director in
a letter dated November 24, 1981, at which time the hearing was rescheduled for February 4, 1982. After further correspondence on the matter,
the respondent filed a motion for change of venue to the immigration
judge on December 10, 1981, arguing that the District Director had no
jurisdiction to deny a change of venue after issuance of the. Orddr to
Show Cause.
The immigration judge denied the motion, concluding that he lacked
jurisdiction to adjudicate the request to change venue because the
. deportation hearing had not yet commenced. In reaching this decision,
he distinguished the Board'sruling in Matter of Seren, supra, where we
held that an immigration judge alone has authority to change venue

after the commencement of deportation proceedings. Noting that in
the motion was submitted at the hearing, the immigration judge determined that he did not have jurisdiction over venue
questions until the hearing had commenced.
The immigration judge's interpretation of Matter of Seren is incorrect.
In that case we stated that the District Director may determine venue
prior to the commencement of deportation proceedings, but that once
jurisdiction vests in the immigration judge, the District Director no
longer has any authority to decide whether venue should be changed. The
regulations clearly state that proceedings are commenced by the issuance and service of an Order to Show Cause by the Service. See 8
C.F. R. 242.1(a). Furthermore, as a practical matter, we see no reason
to require the respondent to appear at a hearing in order to request a
venue change, since the•ime and expense involved may be unnecessary
if the request is granted. After the issuance of an Order to Show Cause,
jurisdiction to change venue lies with the immigration judge, whether
or not the respondent has appeared for a hearing. The letter from the
District Director of November 24, 1981, denying the respondent's request
for change of venue is of no effect since he lacked jurisdiction over the
question of venue at that time. Consequently, the immigration judge
should have heard the respondent's motion and ruled on the merits of
the request for venue in the exercise of his discretion. Accordingly, we
shall remand the record to the immigration judge for father proceedMatter of Seren

260

Interim Decision #2909

•

ings consistent with this opinion.
ORDER, The record is remanded to the immigration judge for
further proceedings.

261

